Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response


In Applicant’s Response dated 12/14/2021, Applicant amended Claims 1, 15, and 20, and argued against all objections and/or rejections previously set forth in the Office Action dated 08/23/2021.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection would be the same under either status.  
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331,1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260,1264, 23 USPQ2d 1780,1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843,1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750,192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

	
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-23 are rejected on the ground of nonstatutory double patenting over claims 1-21 of U.S. Patent No. 9,659,069, claims 1-21 of U.S. Patent No. 8,677,274, and claims 1-20 of U.S. Patent No. 10,635,683, and since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.  Although the conflicting claims are not identical, they are not patentably distinct from each other because highlighting a particular icon among a plurality of icons based on matched metadata in the instant application would be desirable with an implementation of user’s search operations associated with portions of a search term that represent corresponding portions of a plurality of items of a system.
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to highlight particular icons associated with matched items in order to enhance the functionality of user’s search operations in a convenient manner.

	Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9-12, 14-21, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bailey et al. (hereinafter Bailey): U.S. Patent Application Pub. No. 2002/0091690 in view of Masumoto et al. (hereinafter Masumoto): U.S. Patent Application Pub. No. 2003/0236778, and further in view of Evans: U.S. Patent Application Pub. No. 2004/0030706.

Claim 1:
Bailey expressly teaches:
A method comprising: 
at an electronic device with a display and one or more input devices (fig. 1: a device having a screen and an input device): 
displaying, on the display, a first user interface including a plurality of icons representing containers of items and a search field, wherein the plurality of icons includes a first icon at a first position and a second icon at a second position (fig. 5A: including a first UI with multiple icons including a first icon and a second icon at respective positions, and a search field); and 
while maintaining display of the first user interface including the plurality of icons and the search field: receiving, via the one or more input devices, a first user input in the search field representing at least a portion of a search term (fig. 5B: receiving a first user search string in the search field 66 in the first UI); and 
in response to receiving the first user input: displaying, in association with the search field, a list of items from the containers of items that at least partially match the first user input (fig. 5C: in response to receiving the search string, presenting a list of related items that match the search string); wherein the respective item is associated with a textual name and additional textual metadata (fig. 5C: a respective item associated with a textual name and other metadata).
Bailey does not explicitly disclose: 
in accordance with a determination that a respective item of a respective container of items represented by the first icon of the plurality of icons at least partially matches the first user input, highlighting the first icon to visually distinguish the first icon from the second icon. 
Masumoto, however, expressly teaches:
in accordance with a determination that a respective item of a respective container of items represented by the first icon of the plurality of icons at least partially matches the first user input, highlighting the first icon to visually distinguish the first icon from the second icon while maintaining the first icon at the first position and maintaining the second icon at the second position (fig. 9; [0090][0091]: in response to receiving a search term, highlighting a first icon to visually distinguish the first icon from a second icon in such a way that the first icon appears closer or highlighting to the user so as to visually distinguish the first icon from the second icon, which is presented without closer or highlighting view in the background being an original icon, as shown in fig. 9).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system, disclosed in Bailey, to include:
in accordance with a determination that a respective item of a respective container of items represented by the first icon of the plurality of icons at least partially matches the first user input, highlighting the first icon to visually distinguish the first icon from the second icon, for the purpose of enhancing the efficiency of a search operation so that a user can easily search for an icon of the user’s desired information in a space, as taught in Masumoto.
Masumoto does not explicitly teach:
maintaining the first icon at the first position and maintaining the second icon at the second position.
Evans, however, expressly teaches:
maintaining the first icon at the first position and maintaining the second icon at the second position (fig. 11; [0088][0089]: in response to receiving a search term, highlighting a first icon to visually distinguish from a second icon while maintaining respective positions, as shown in fig. 11). 
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system, disclosed in Bailey and Masumoto, to include:
maintaining the first icon at the first position and maintaining the second icon at the second position, for the purpose of enhancing the efficiency of a search operation so that a user can easily distinguish search results, as taught in Evans.
Bailey in view of Masumoto and Evans further teaches:
Claim 2. The method of claim 1, further comprising: receiving, via the one or more input devices, a second user input selecting the first icon; and in response to receiving the second user input selecting the first icon, displaying a second user interface representing the respective item of the respective container of items and additional items of the respective container of items (Bailey- fig. 5D: in response to receiving a selection of an icon 77 in a first UI 64, presenting a second UI 36 including additional information of the respective container of items).  
Claim 3. The method of claim 1, further comprising: receiving, via the one or more input devices, a second user input selecting a particular item of the list of items corresponding to the respective item; and in response to receiving the second user input selecting the particular item, displaying a second user interface representing the respective item of the respective container of items and additional items of the respective container of items (Bailey- fig. 5C-D: in response to receiving a selection of an item 77 in a list of items, presenting a second UI 36 and additional information of the respective container of items).  
Claim 4. The method of claim 3, further comprising, in response to receiving the second user input selecting the particular item, changing a type of highlighting of the first icon (Masumoto- fig. 10; [0091][0092]; Evans- fig. 11: in response to selecting an item, highlighting the first icon with a thick line or a dark color).  
Claim 5. The method of claim 1, wherein the plurality of icons also includes a third icon, the method further comprising, in response to receiving the first user input, in accordance with a determination that a respective item of a respective container of items represented by the third icon at least partially matches the first user input, highlighting the third icon (Masumoto- fig. 9; Evans- fig. 11: highlighting a third icon that matches the first user input in response to receiving the first input).  
Claim 6. The method of claim 5, wherein the first icon is highlighted with a first type of highlighting and the third icon is highlighted with a second type of highlighting (Masumoto- figs. 9-11: including a first icon 25 highlighted with a bold line in fig. 10 and a third icon 55 highlighted with a regular line in fig. 11).  
Claim 9. The method of claim 1, wherein the determination that the respective item at least partially matches the first user input is based on the additional textual metadata (Bailey- 5C: a respective item matching a first search term based on the additional textual metadata).  
Claim 10. The method of claim 9, wherein a particular item of the list of items corresponding to the respective item is displayed with the textual name and the textual name does not include the first user input (Bailey- fig. 5C: including a particular item presented not having the first search term).  
Claim 11. The method of claim 1, wherein the first icon is displayed with a text label and the text label does not include the first user input (Bailey- figs. 5C-D: displaying the respective icon with a text label not including the first search term).  
Claim 12. The method of claim 1, wherein highlighting the first icon includes darkening the first user interface except for a portion corresponding to the first icon (Masumoto- fig. 9; Evans- fig. 11: highlighting the first icon matched the search term in the foreground and presenting other icons not matched the search term in the background).  
Claim 14. The method of claim 1, wherein the respective item is a file (Bailey- figs. 5C-D: including file items).
Claim 21.  The method of claim 1, further comprising, in response to receiving the first user input: in accordance with a determination that a respective item of a respective container of items represented by the second icon does not at least partially match the first user input, foregoing highlighting the second icon and maintaining highlighting of the first icon (Masumoto- fig. 9: presenting a second icon not matched the search term in the background without highlighting).  
Claim 23.  The method of claim 5, further comprising, in response to receiving the first user input: identifying the respective item represented by the first icon by matching the first user input to a textual name that is associated with the respective item represented by the first icon; Amendment6Atty. Docket No. 27753-50072C3Application No. 16/815,357 identifying the respective item represented by the third icon by matching the first user input to textual metadata that is associated with the respective item represented by the third icon, wherein the textual metadata does not include a textual name; and highlighting the first and third icons based on the respective identifications (Bailey- fig. 5D: a first icon matched a textual name of the search term, such as DRILL, and a third icon not matched a textual name of the search term but a unique ID, such as MF2042).
Claims 15-19:
The subject matter recited in Claims 15-19 corresponds to the subject matter recited in Claims 1-3, 9, and 12, respectively.  Thus Bailey in view of Masumoto and Evans discloses every limitation of Claims 15-19, as indicated in the above rejections for Claims 1-3, 9, and 12.
Claim 20:
The subject matter recited in Claim 20 corresponds to the subject matter recited in Claim 1.  Thus Bailey in view of Masumoto and Evans discloses every limitation of Claim 20, as indicated in the above rejections for Claim 1.


Claims 7-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bailey in view of Masumoto and Evans, and further in view of Gross et al. (hereinafter Gross): U.S. Patent Application Pub. No. 2004/0133564 and Mehanna et al. (hereinafter Mehanna): U.S. Patent Application Pub. No. 2007/0288648.
Claim 7:
As indicated in the above rejection, Bailey in view of Masumoto and Evans discloses every limitation of claim 5.
Bailey in view of Masumoto and Evans does not explicitly disclose:
receiving, via the one or more input devices, a second user input in the search field representing at least a second portion of the search term; and in response to receiving the second user input and in accordance with a determination that the respective item represented by the third icon fails to match the first user input and the second user input: removing the respective item from the list of items; and ceasing to highlight the third icon.
Gross in view of Mehanna further teaches:
receiving, via the one or more input devices, a second user input in the search field representing at least a second portion of the search term (Gross- figs. 3G-H: receiving a second portion of search term, such as “7”); and in response to receiving the second user input and in accordance with a determination that the respective item represented by the third icon fails to match the first user input and the second user input: removing the respective item from the list of items (Gross- fig. 3H: removing  the respective item not matched the second portion of search term from the list of items); and ceasing to highlight the third icon (Mehanna- figs. 8-9: discontinuing to highlight the respective icon not matched the second portion of search term).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system, disclosed in Bailey, Masumoto and Evans, to include:
receiving, via the one or more input devices, a second user input in the search field representing at least a second portion of the search term; and in response to receiving the second user input and in accordance with a determination that the respective item represented by the third icon fails to match the first user input and the second user input: removing the respective item from the list of items; and ceasing to highlight the third icon, for the purpose of identifying results that are more responsive to the predicted interest of user so as to present the predicted interest of the user in a focused way, as taught in Gross and Mehanna.
Claim 8. The method of claim 7, further comprising, after ceasing to highlight the third icon: receiving, via the one or more input devices, a third user input selecting the third icon; and in response to receiving the third user input selecting the third icon, forgoing display of a second user interface representing the respective item represented by the third icon of the respective container of items and additional items of the respective container of items (Bailey- fig. 5D & 6A-D: in response to receiving a user input selecting a third icon, forgoing display of a second UI representing a respective item of the third icon and additional information of the respective container).  

Claim 13 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bailey in view of Masumoto and Evans, and further in view of Makinen: U.S. Patent Application Pub. No. 2003/0098893.
Claim 13:
As indicated in the above rejection, Bailey in view of Masumoto and Evans discloses every limitation of claim 1.
Bailey in view of Masumoto and Evans does not explicitly disclose:
the respective item is a system preference control.
Makinen, however, further teaches:
the respective item is a system preference control (fig. 6: including control panel in search request).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system, disclosed in Bailey, Masumoto and Evans, to include:
the respective item is a system preference control, for the purpose of enhancing the efficiency of a search operation within a structure of control system so that a user can easily search for a particular object within the structure of control system, as taught in Makinen.

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bailey in view of Masumoto and Evans, and further in view of Marmolin et al. (hereinafter Marmolin): U.S. Patent Application Pub. No. 2002/0109678.
Claim 22:
As indicated in the above rejection, Bailey in view of Masumoto and Evans discloses every limitation of claim 1.
Bailey in view of Masumoto and Evans does not explicitly disclose:
highlighting the first icon include spotlighting the first icon.  
Marmolin, however, further expressly teaches:

highlighting the first icon include spotlighting the first icon (figs. 2 and 8-9: spotlighting an object).
 Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system, disclosed in Bailey, Masumoto and Evans, to include:
highlighting the first icon include spotlighting the first icon, for the purpose of locating a focus so as to be efficient in navigating within a document, as taught in Marmolin.

Response to Arguments

Applicant's arguments against the rejections based on 35 U.S.C. §103 with respect to Claims 1-23 have been considered but are moot in view of the new grounds of rejection. 

Conclusion

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAEHO D SONG whose telephone number is (571)272-7524.  The examiner can normally be reached on Mon-Fri. 8:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Daeho D Song/
Primary Examiner, Art Unit 217